Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 6, 2020, is executed by and among APOGEE
ENTERPRISES, INC., a Minnesota corporation (the “Borrower”), the Lenders (as
defined below), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”).

BACKGROUND

A.    The Borrower, the lenders party thereto (“Lenders”), the Administrative
Agent and the other named agents are party to that certain Third Amended and
Restated Credit Agreement dated as of June 25, 2019, as amended by that certain
Amendment No. 1 to Third Amended and Restated Credit Agreement dated as of
April 6, 2020 (as further amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”).

B.    The parties wish to amend the Credit Agreement as provided herein.

C.    The Borrower, the Administrative Agent and the Lenders are willing to
enter into this Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2.    Amendments to the Credit Agreement. As of the Second Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

2.1.    Section 1.1 of the Credit Agreement is hereby amended by:

 

  (i)

deleting the table in the definition of “Applicable Margin” and replacing it
with the following:

 

          Interest Margin for
Revolving Loans     Interest Margin for
Term Loans        

Level

  

Leverage Ratio

   LIBOR Rate
Loans     Base Rate
Loans     LIBOR Rate
Loans     Base Rate
Loans     Commitment
Fee  

I

  

Less than 1.00 to 1.00

     1.125 %      0.125 %      1.375 %      0.375 %      0.15 % 

II

  

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

     1.25 %      0.25 %      1.50 %      0.50 %      0.175 % 



--------------------------------------------------------------------------------

          Interest Margin for
Revolving Loans     Interest Margin for
Term Loans        

Level

  

Leverage Ratio

   LIBOR Rate
Loans     Base Rate
Loans     LIBOR Rate
Loans     Base Rate
Loans     Commitment
Fee  

III

  

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

     1.375 %      0.375 %      1.625 %      0.625 %      0.225 % 

IV

  

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

     1.50 %      0.50 %      1.75 %      0.75 %      0.275 % 

V

  

Greater than or equal to 2.50 to 1.00

     1.75 %      0.75 %      2.00 %      1.00 %      0.325 % 

 

  (ii)

deleting the last paragraph in the definition of “LIBOR” and replacing it in its
entirety as follows:

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, any
Benchmark Replacement with respect thereto) be less than 0% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.

 

  (iii)

restating the definition of “EEA Resolution Authority” in its entirety as
follows:

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

  (iv)

restating the definition of “Security Documents” in its entirety as follows:

“Security Documents” shall mean the collective reference to the Subsidiary
Guaranty Agreement, and each other agreement or writing pursuant to which any
Credit Party purports to pledge or grant a security interest in any Property or
assets securing the Obligations or any such Person purports to guaranty the
payment and/or performance of the Obligations, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

 

  (v)

restating the definition of “Term Loan Maturity Date” in its entirety as
follows:

“Term Loan Maturity Date” shall mean June 25, 2024.

 

  (vi)

restating the definition of “Write-Down and Conversion Powers” in its entirety
as follows:

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down

 

2



--------------------------------------------------------------------------------

and conversion powers are described in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that Person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.

 

  (vii)

deleting the definitions of “Collateral Agreement”, “Declining Lender”
“Extending Lender”, “Extension Request”, “Response Date”, and “UCC” in their
entirety; and

 

  (viii)

adding the following new definitions of “Affected Financial Institution”,
“Resolution Authority”, “Revolving Credit Declining Lender”, “Revolving Credit
Extending Lender”, “Revolving Credit Extension Request”, “Revolving Credit
Response Date”, “Second Amendment Effective Date”, “Term Loan Declining Lender”,
“Term Loan Extending Lender”, “Term Loan Extension Request”, “Term Loan Response
Date”, “UK Financial Institution” and “UK Resolution Authority” in correct
alphabetical order:

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Revolver Declining Lender” has the meaning assigned thereto in Section 2.7(b).

“Revolver Extending Lender” has the meaning assigned thereto in Section 2.7(a).

“Revolver Extension Request” has the meaning assigned thereto in Section 2.7(a).

“Revolver Response Date” has the meaning assigned thereto in Section 2.8(a).

“Second Amendment Effective Date” shall mean November 6, 2020.

“Term Loan Declining Lender” has the meaning assigned thereto in Section 2.7(b).

 

3



--------------------------------------------------------------------------------

“Term Loan Extending Lender” has the meaning assigned thereto in Section 2.7(a).

“Term Loan Extension Request” has the meaning assigned thereto in
Section 2.7(a).

“Term Loan Response Date” has the meaning assigned thereto in Section 2.8(a).

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

2.2.    Section 1.4 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

SECTION 1.4     [Intentionally omitted.]

2.3.    Section 1.6 of the Credit Agreement is hereby amended by deleting the
reference therein to “UCC,”.

2.4.    Sections 2.8 and 2.9 of the Credit Agreement are hereby amended and
restated in their entirety as follows:

SECTION 2.8     Extension of Revolver Maturity Date.

(a)    On no more than two (2) occasions from and after the Second Amendment
Effective Date but prior to the Revolver Maturity Date, the Borrower may request
an extension of the Revolver Maturity Date for a period of one additional year
by submitting a request for an extension to the Administrative Agent (a
“Revolver Extension Request”) no earlier than 90 days, but no later than 30 days
prior to any anniversary of the Restatement Closing Date. The Revolver Extension
Request must specify the new Revolver Maturity Date requested by the Borrower
and the date as of which the Revolving Credit Lenders must respond to the
Revolver Extension Request, which date shall not be less than 20 days prior to
the applicable anniversary date (the “Revolver Response Date”). Promptly upon
receipt of a Revolver Extension Request, the Administrative Agent shall notify
each Revolving Credit Lender of the

 

4



--------------------------------------------------------------------------------

contents thereof and shall request each Revolving Credit Lender to approve the
Revolver Extension Request. Each Revolving Credit Lender may, in its sole and
absolute discretion, approve or deny any Revolver Extension Request. Each
Revolving Credit Lender approving the Revolver Extension Request (a “Revolver
Extending Lender”) shall deliver its written consent no later than the Revolver
Response Date and any Revolving Credit Lender which has not responded to such
Extension Request by the Revolver Response Date shall be deemed to have declined
it. The Administrative Agent shall provide written notice to the Borrower of the
Revolving Credit Lenders’ response no later than 5 days prior to the applicable
anniversary date. The Revolver Extending Lenders’ Revolving Credit Commitments
(and the Revolver Maturity Date) shall be extended for one additional year after
the Revolver Maturity Date in effect at the time the Revolver Extension Request
is received, including the Revolver Maturity Date as one of the days in the
calculation of the days elapsed; provided that (i) at least 50% of the Revolving
Credit Commitment amount is extended or otherwise committed to by Revolver
Extending Lenders and any new lenders and (ii) the Borrower has delivered to the
Administrative Agent (x) an Officer’s Certificate dated as of the Revolver
Maturity Date in effect at the time the Revolver Extension Request is received
certifying that (A) the representations and warranties contained in Article VI
and the other Loan Documents are true and correct as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(B) no Default or Event of Default exists and (y) customary corporate
authorization documents reasonably requested by the Administrative Agent.
Otherwise, the Revolver Maturity Date shall not be extended.

(b)    The Commitment of any Revolving Credit Lender that declines a Revolver
Extension Request or fails to approve a Revolver Extension Request on or prior
to the Revolver Response Date (a “Revolver Declining Lender”) shall be
terminated on the Revolver Maturity Date in effect at the time such Revolver
Extension Request is received (without regard to any extension by other Lenders)
and the Borrower shall pay to such Revolver Declining Lender all principal,
interest, fees and other amounts owing to such Revolver Declining Lender on the
Revolver Maturity Date in effect at the time such Revolver Extension Request is
received (without regard to any extension by other Lenders). The Borrower shall
have the right, on or prior to the applicable anniversary date, to replace any
Revolver Declining Lender with a third party financial institution reasonably
acceptable to the Administrative Agent and the Borrower in the manner set forth
in Section 4.12(b).

 

5



--------------------------------------------------------------------------------

SECTION 2.9     Extension of Term Loan Maturity Date.

(a)    On no more than two (2) occasions from and after the Second Amendment
Effective Date but prior to the Term Loan Maturity Date, the Borrower may
request an extension of the Term Loan Maturity Date for a period of one
additional year by submitting a request for an extension to the Administrative
Agent (a “Term Loan Extension Request”) no earlier than 90 days, but no later
than 30 days prior to any anniversary of the Restatement Closing Date. The Term
Loan Extension Request must specify the new Term Loan Maturity Date requested by
the Borrower and the date as of which the Term Loan Lenders must respond to the
Term Loan Extension Request, which date shall not be less than 20 days prior to
the applicable anniversary date (the “Term Loan Response Date”). Promptly upon
receipt of a Term Loan Extension Request, the Administrative Agent shall notify
each Term Loan Lender of the contents thereof and shall request each Term Loan
Lender to approve the Term Loan Extension Request. Each Term Loan Lender may, in
its sole and absolute discretion, approve or deny any Term Loan Extension
Request. Each Term Loan Lender approving the Term Loan Extension Request (a
“Term Loan Extending Lender”) shall deliver its written consent no later than
the Term Loan Response Date and any Term Loan Lender which has not responded to
such Term Loan Extension Request by the Term Loan Response Date shall be deemed
to have declined it. The Administrative Agent shall provide written notice to
the Borrower of the Term Loan Lenders’ response no later than 5 days prior to
the applicable anniversary date. The Extending Lenders’ Term Loan Commitments
(and the Term Loan Maturity Date) shall be extended for one additional year
after the Term Loan Maturity Date in effect at the time the Term Loan Extension
Request is received, including the Term Loan Maturity Date as one of the days in
the calculation of the days elapsed; provided that (i) at least 50% of the Term
Loan Commitment amount is extended or otherwise committed to by Term Loan
Extending Lenders and any new lenders and (ii) the Borrower has delivered to the
Administrative Agent (x) an Officer’s Certificate dated as of the Term Loan
Maturity Date in effect at the time the Term Loan Extension Request is received
certifying that (A) the representations and warranties contained in Article VI
and the other Loan Documents are true and correct as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(B) no Default or Event of Default exists and (y) customary corporate
authorization documents reasonably requested by the Administrative Agent.
Otherwise, the Term Loan Maturity Date shall not be extended.

(b)    The Commitment of any Term Loan Lender that declines a Term Loan
Extension Request or fails to approve a Term Loan Extension Request on or prior
to the Term Loan Response Date (a “Declining Lender”) shall be terminated on the
Term Loan Maturity Date in effect at

 

6



--------------------------------------------------------------------------------

the time such Term Loan Extension Request is received (without regard to any
extension by other Lenders) and the Borrower shall pay to such Term Loan
Declining Lender all principal, interest, fees and other amounts owing to such
Term Loan Declining Lender on the Term Loan Maturity Date in effect at the time
such Term Loan Extension Request is received (without regard to any extension by
other Lenders). The Borrower shall have the right, on or prior to the applicable
anniversary date, to replace any Term Loan Declining Lender with a third party
financial institution reasonably acceptable to the Administrative Agent and the
Borrower in the manner set forth in Section 4.12(b).

2.5.    Section 4.10(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

2.6.    Section 4.13(a)(ii)(C)(1)(x) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

(x) such Incremental Term Loan shall constitute an increase to the principal
amount of an existing Term Loan with a maturity date equal to the Term Loan
Maturity Date;

2.7.    Section 7.12(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

7



--------------------------------------------------------------------------------

(b)    The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or indirectly, or lend, contribute or
otherwise make available such proceeds to any joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

2.8.    Section 7.14(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(b)    [Intentionally omitted.]

2.9.    Section 8.4(l) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(l)    Investments in Subsidiaries; provided, that if such Subsidiary is a
Domestic Subsidiary, such Subsidiary has executed a Subsidiary Guaranty
Agreement to the extent required by Section 7.14;

2.10.    Section 11.1(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
or mailed by certified or registered mail as follows:

 

If to the Borrower:

     Apogee Enterprises, Inc.      4400 West 78th Street, Suite 520     
Minneapolis, MN 55435      Attention: Gary Johnson      Telephone No.: (952)
487-7542      E-mail: gjohnson@apog.com If to Wells Fargo as
Administrative Agent:      Wells Fargo Bank, National Association      1525 West
W.T. Harris Blvd.      Charlotte, NC 28262      Attention of: Syndication Agency
Services      Telephone No.: (704) 590-2703

 

8



--------------------------------------------------------------------------------

With copies to:      Wells Fargo Bank, National Association      Wells Fargo
Center      90 South 7th Street, 15th Floor      N9305-152      Minneapolis, MN
55402      Attention of: Gregory Strauss      Telephone No.: (612) 667-7775     
E-mail: gregory.j.strauss@wellsfargo.com If to Wells Fargo as Issuing Lender:
     Wells Fargo Bank, National Association      401 Linden Street, 1st Floor
     Winston-Salem, NC 27101      Attention: Standby L/C Department     
Telephone No.: (336) 735-3372 If to U.S. Bank as Issuing Lender:      U.S. Bank
National Association      800 Nicollet Mall      Minneapolis, MN 55402     
Attention: Edward Hanson      Telephone No.: (612) 303-3771      E-mail:
Edward.hanson1@usbank.com If to any Lender:      To the address of such Lender
set forth on the Register.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

2.11.    Section 11.2(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

 

9



--------------------------------------------------------------------------------

2.12.    Section 11.2(h) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(h)    release all or substantially all of the Collateral (except as otherwise
specifically permitted or contemplated in this Agreement) without the written
consent of each Lender;

2.13.    Section 11.3(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Wells Fargo Securities, LLC,
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any Indemnitee
(which shall be limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Indemnitees and, if
reasonably necessary, a single local counsel for the Indemnitees in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Indemnitees similarly situated)),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of

 

10



--------------------------------------------------------------------------------

or in any way connected with the Loans, this Agreement, any other Loan Document,
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
a material breach of such Indemnitee’s obligations under this Agreement, (B) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee, or (C) are incurred in connection with any
dispute among Indemnitees (other than a dispute against the Administrative Agent
in its capacity as such) other than as a result of any act or omission by the
Borrower or its Affiliates.

2.14.    Section 11.16(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lender and/or the
Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.    Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Agreement and any other document to
be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar

 

11



--------------------------------------------------------------------------------

state laws based on the Uniform Electronic Transactions Act; provided that
(a) nothing herein shall require the Administrative Agent or any Lender to
accept electronic signatures in any form or format without its prior written
consent, and (b) the Borrower agrees that, in the event this Agreement or any
other agreement or document executed and delivered by the Borrower in connection
herewith to the Administrative Agent or any Lender and bearing the Electronic
Signature of the Borrower (each an “Electronically Signed Document”), promptly
after request therefor by the Administrative Agent or such Lender, as the case
may be, the Borrower will take reasonable steps to provide such requesting party
with a counterpart of such Electronically Signed Document manually signed by the
Borrower. Without limiting the generality of the foregoing, the Borrower hereby
(i) agrees that, for all purposes, including without limitation, in connection
with any workout, restructuring, enforcement of remedies, bankruptcy proceedings
or litigation among the Administrative, Agent, the Lenders and the Borrower,
electronic images of this Agreement or any other Loan Document (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waives any
argument, defense or right to contest the validity or enforceability of this
Agreement or any other Loan Document based solely on the lack of paper original
copies hereof or thereof, including with respect to any signature pages thereto.
For purposes hereof, “Electronic Signature” shall mean an electronic sound,
symbol, or process attached to, or associated with, a contract or other record
and adopted by a person with the intent to sign, authenticate or accept such
contract or record.

2.15.    Section 11.22 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

SECTION 11.22    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

 

12



--------------------------------------------------------------------------------

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 3.    Termination of Collateral Agreement. As of the Second Amendment
Effective Date (as defined below), each Lender hereby authorizes the termination
of the Collateral Agreement and the release of any and all liens, encumbrances,
security interests, and pledges in or on the Collateral pursuant to the
Collateral Agreement; provided that such release shall not affect the
obligations of any Subsidiary Guarantor pursuant to the Subsidiary Guaranty
Agreement.

Section 4.    Representations and Warranties. To induce the Administrative Agent
and the undersigned Lenders to execute this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and such Lenders as follows:

4.1.    the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

4.2.    each of the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects with the same
effect as though made on and as of the date hereof (except, in each case, to the
extent stated to relate to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date);
provided, that if a representation or warranty is qualified as to materiality,
the applicable materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this provision; and

4.3.    no Event of Default or Default exists under the Credit Agreement or
would exist after giving effect to this Amendment.

Section 5.    Effectiveness. This Amendment shall become effective as of the
date first set forth above, subject to the satisfaction of the following
conditions precedent (the date of such satisfaction being the “Second Amendment
Effective Date”):

 

13



--------------------------------------------------------------------------------

5.1.    Amendment. Administrative Agent shall have received counterparts of this
Amendment signed by the Administrative Agent, the Borrower and the Lenders.

5.2.    Consent and Reaffirmation Agreement. The Subsidiary Guarantors shall
have executed and delivered to Administrative Agent a Consent and Reaffirmation
Agreement in the form of Exhibit A attached hereto.

5.3.    Termination of Collateral Agreement. Administrative Agent shall have
executed a termination agreement with respect to the Collateral Agreement.

5.4.    Legal Opinion. A favorable opinion of counsel to the Borrower addressed
to the Administrative Agent and the Lenders with respect to the Borrower, this
Amendment, the Loan Documents and such other matters as the Administrative Agent
shall reasonably request and which opinion shall permit reliance by successors
and permitted assigns of each of the Administrative Agent and the Lenders.

5.5.    Secretary’s Certificate. Administrative Agent shall have received from
Borrower (i) its charter (or similar formation document) (or a certification by
its secretary or assistant secretary that there have been no changes to its
charter (or similar formation document) since delivery thereof to Administrative
Agent on the Restatement Closing Date), (ii) a good standing certificate from
its state of organization, (iii) its bylaws or similar formation document (or a
certification from its secretary or assistant secretary that as of the date of
such certificate there has been no change to its bylaws since delivery thereof
to Administrative Agent on the Restatement Closing Date), (iv) resolutions of
its board of directors or other governing body approving and authorizing its
execution, delivery and performance of this Amendment, and (v) signature and
incumbency certificates of its officers executing this Amendment, all certified
by its secretary or an assistant secretary as being in full force and effect
without modification.

5.6.    Payment of Fees. The Borrower shall have paid to (i) the Administrative
Agent the fees set forth in that certain Fee Letter among the Borrower, Wells
Fargo Securities, LLC and the Administrative Agent dated as of October 20, 2020
and (ii) U.S. Bank National Association the fees set forth in that certain Fee
Letter among the Borrower and U.S. Bank National Association dated as of
October 20, 2020.

Section 6.    Reference to and Effect Upon the Credit Agreement.

6.1.    Except as specifically provided herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

6.2.    Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document, nor constitute an amendment or waiver of
any provision of the Credit Agreement or any other Loan Document. Upon the
effectiveness of this Amendment, each reference to the Credit Agreement
contained therein or in any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document for the purposes of the Credit Agreement and each other Loan Document.

 

14



--------------------------------------------------------------------------------

Section 7.    APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 8.    Enforceability and Severability. Wherever possible, each provision
in or obligation under this Amendment shall be interpreted in such manner as to
be effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument. This
Amendment may be executed by means of (a) an electronic signature that complies
with the federal Electronic Signatures in Global and National Commerce Act,
state enactments of the Uniform Electronic Transactions Act, or any other
relevant and applicable electronic signatures law; (b) an original manual
signature; or (c) a faxed, scanned, or photocopied manual signature. Each
electronic signature or faxed, scanned, or photocopied manual signature shall
for all purposes have the same validity, legal effect, and admissibility in
evidence as an original manual signature. The Administrative Agent reserves the
right, in its sole discretion, to accept, deny, or condition acceptance of any
electronic signature on this Amendment.

Section 10.    Costs and Expenses. The Borrower hereby affirms its obligation
under Section 11.3 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses for the Administrative Agent
with respect thereto.

[signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

BORROWER:

 

APOGEE ENTERPRISES, INC., as Borrower By:  

/s/ Gary R. Johnson

Name:  

Gary R. Johnson

Title:  

  Senior Vice President and Treasurer

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and a Lender

By:  

/s/ Greg Strauss

Name:  

Greg Strauss

Title:  

  Managing Director

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, Issuing Lender and a
Lender

By:  

/s/ Peter I. Bystol

Name:  

Peter I. Bystol

Title:  

  Senior Vice President

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:  

/s/ Brandon Kotcher

Name:  

Brandon Kotcher

Title:  

  Portfolio Manager & AVP

BMO HARRIS BANK, N.A., as a Lender

By:  

/s/ Philip Sanfilippo

Name:  

Philip Sanfilippo

Title:  

  Director

TRUIST BANK, as successor by merger to SunTrust Bank, as a Lender

By:  

/s/ Katherine Bass

Name:  

Katherine Bass

Title:  

  Director

[Signature Page to Amendment No. 2 to Third Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

The undersigned (“Guarantors”) hereby (i) acknowledge receipt of a copy of
Amendment No. 2 to Third Amended and Restated Credit Agreement dated as of
November 6, 2020 (the “Amendment”); (ii) consent to the execution and delivery
thereof by Borrower; (iii) agree to be bound thereby; (iv) affirm that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
Obligations of Borrower to Administrative Agent and Lenders pursuant to the
terms of that certain Third Amended and Restated Subsidiary Guaranty Agreement,
dated as of June 25, 2019 (“Guaranty”), and (v) reaffirm that the Guaranty is
and shall continue to remain in full force and effect. Although each of the
Guarantors has been informed of the matters set forth herein and in the
Amendment and has acknowledged and agreed to same, Guarantors understand that
Administrative Agent and Lenders have no obligation to inform Guarantors of such
matters in the future or to seek Guarantors’ acknowledgment or agreement to
future amendments or waivers, and nothing herein shall create such a duty.

This Consent and Reaffirmation shall be governed by and construed in accordance
with, the internal laws of the State of New York (including Section 5-1401 of
the General Obligations Law of the State of New York), without regard to
conflicts of laws principles that would require application of another law.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Consent and Reaffirmation under seal by their duly authorized officers, all as
of the day and year first above written.

 

Apogee Wausau Group, Inc.

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

Harmon, Inc.

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

Tru Vue, Inc.

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

Viracon Georgia, Inc.

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

Viracon, Inc.

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

[Signature Page to Consent and Reaffirmation]



--------------------------------------------------------------------------------

Tubelite Inc.

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

EFCO Corporation

By:  

 

         Name:  

Gary R. Johnson

         Title:  

  Treasurer

[Signature Page to Consent and Reaffirmation]